--------------------------------------------------------------------------------

Exhibit 10.1

JOINT MARKETING AGREEMENT

This Marketing Agreement (this “Agreement”) is entered into this 10th day of
January, 2011 (the “Effective Date”) by and between Avenue South Ltd., with
offices at 5 Victory Road, Suffern, New York, United States and Group
Consultants Limited, with offices at 3/F, No. 43, Fa Yuen Street, Mongkok,
Kowloon, Hong Kong (the “Company”). Avenue South Ltd. and Company are sometimes
referred to herein collectively as the “parties” or individually as a “party.”

A. Avenue South Ltd. provides, among other things, items for resale.     B. The
Company provides, among other things, marketing services.     C. The parties
wish to enter into this Agreement to cooperate in certain co-marketing
activities.

     NOW, THEREFORE, in consideration of the above premises, the
representations, warranties and covenants set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1. Marketing and Promotional Activities. To the extent indicated on Exhibit A
hereto, the parties agree to use commercially reasonable efforts to engage in
the marketing and promotional activities described on Exhibit A hereto.

2. Trademarks; Reservation of Rights.

     2.1 Materials. To the extent indicated on Exhibit A, each party will
provide the other party with electronic files containing the trademarks, logos
and trade names of such party to be used under this Agreement.

     2.2 License by Avenue South Ltd. Subject to the terms and conditions of
this Agreement, Avenue South Ltd. hereby grants to Company a non-exclusive,
non-assignable, non-sublicenseable, royalty-free, paid up, limited license [in
the geographical territory or other field of use] to use and display Avenue
South’s Marks solely as necessary to perform Company’s obligations under this
Agreement and as specifically described on Exhibit A.

     2.3 Licensee will not, at any time during or after this Agreement,
register, attempt to register, claim any interest in, contest the use of, or
otherwise adversely affect the validity of any of Licensor’s Marks (including,
without limitation, any act or assistance to any act, which may infringe or lead
to the infringement of any such Marks).

     2.4 Reservation of Rights. The parties acknowledge and agree that, except
for the rights and licenses expressly granted by each party to the other party
under this Agreement, each party will retain all right, title and interest in
and to its products, services, Marks, and all content, information and other
materials on its website(s), and nothing contained in this Agreement will be
construed as conferring upon such party, by implication, operation of law or
otherwise, any other license or other right.

3. Warranties; Limitation of Liability.

     3.1 Warranties. Each party represents and warrants to the other that (a) it
has the full power to enter into this Agreement and to perform its obligations
hereunder, (b) this Agreement constitutes a legal, valid and binding obligation
of such party, enforceable against such party in accordance with its terms, and
(c) this Agreement does not contravene, violate or conflict with any other
agreement of such party.

     3.2 Disclaimer. EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY REPRESENTATIONS OR
WARRANTIES IN CONNECTION WITH THIS AGREEMENT, WHETHER EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, TITLE, ANY WARRANTIES ARISING OUT OF A COURSE OF PERFORMANCE,
DEALING OR TRADE USAGE, AND THEIR EQUIVALENTS UNDER THE LAWS OF ANY
JURISDICTION.

     3.3 Limitation of Liability. EXCEPT FOR THE PARTIES’ OBLIGATIONS PURSUANT
TO SECTION 4, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, INCIDENTAL, OR INDIRECT DAMAGES, OR ANY DAMAGES FOR
LOST DATA, BUSINESS INTERRUPTION, LOST PROFITS, LOST REVENUE OR LOST BUSINESS,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED AND BASED ON
ANY THEORY OF LIABILITY, ARISING OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE, AND NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY

--------------------------------------------------------------------------------

4. No Agency; No Disparagement. Notwithstanding anything in this Agreement,
neither party will make any claims, representations or warranties on behalf of
the other party or bind the other party, and neither party is authorized to do
so by this Agreement. The relationship between the parties will be that of
independent contractors. Nothing contained herein will be construed to imply a
joint venture, principal or agent relationship, or other joint relationship, and
neither party will have the right, power or authority to bind or create any
obligation, express or implied, on behalf of the other party. During the term of
this Agreement, each party shall not make any public statements disparaging the
other party’s [Marks], products or services.

5. Indemnification. Except as expressly set forth in this Section 5, neither
party shall have any obligations to indemnify the other party.

     5.1 By Company. Company agrees to indemnify and hold harmless Avenue South
Ltd. from and against any and all claims, damages, liabilities, losses,
judgments, costs, and attorneys’ fees arising directly out of, or relating to:
(a) Company’s gross negligence or willful misconduct in engaging in the
marketing and promotional activities described in Section 1 hereof.

     5.2 By Avenue South Ltd. Avenue South Ltd. agrees to indemnify and hold
harmless Company from and against any and all claims, damages, liabilities,
losses, judgments, costs, and attorneys’ fees arising directly out of, or
relating to: (a) Avenue South Ltd.’s gross negligence or willful misconduct in
engaging in the marketing and promotional activities described in Section 1
hereof

6. Term and Termination.

     6.1 Term. This Agreement will be in effect for a 1 (one) year term
commencing on the Effective Date unless earlier terminated pursuant to this
Section 6 6.2 Fees Avenue South Ltd. Agrees to pay a quarterly fee of $5,000.00
for the services described in Exhibit A.

     6.3 Termination For Cause. Either party, for any reason, may terminate this
Agreement upon thirty (30) days prior written notice to the other party.

7. General.

     7.1 Confidential Information. The disclosure and use of any confidential
information exchanged by the parties is governed by a separate confidentiality
agreement entered into by the parties. .

     7.2 Waiver; Severability. No waiver of a party’s rights shall be effective
unless such waiver is in writing signed by the waiving party. If any provision
of this Agreement or the application of such provision to any person or
circumstance shall be held invalid, illegal, against public policy or is
otherwise unenforceable, the remainder of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid shall not be affected thereby.

     7.3 Assignment. Either party shall have the right to assign this Agreement
provided that such party provides prior written notice of such assignment to the
other party.

     7.4 Notices. Any notice required or permitted to be given by either party
under this Agreement shall be in writing and sent to each party at its address
or facsimile number set forth in the first paragraph of this Agreement, or such
new address or facsimile number as may from time to time be supplied by the
parties hereto in accordance with this Section 7.4.

     7.5 Captions; Entire Agreement; Amendment. The captions or headings of the
Sections of this Agreement are for reference only and are not to be construed in
any way as part of this Agreement. This Agreement constitutes the complete
understanding and agreement of the parties and supersedes all prior and
contemporaneous negotiations, understandings and agreements with respect to the
subject matter of this Agreement. Any modification or amendment of any provision
of this Agreement will be effective only if in writing and signed by an
authorized representative of both parties.

     7.6 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute one instrument.

*****************

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Marketing Agreement as of the
date first written above.

Avenue South Ltd. Group Consultants Limited     By: /s/ Irina
Goldman                         By: /s/ Gary Sze Wai
Yan                            Name: Irina Goldman Name: Gary Sze Wai Yan Title:
President and Principal Accounting Officer Title: Director




--------------------------------------------------------------------------------

Exhibit A

Marketing and Promotional Activities

The parties will engage in the marketing and promotional activities which are
marked by an “X” below:

“X” Description of Activity Additional Information X Development of joint
marketing materials   X Endorsement and introduction of products sold by Avenue
South Ltd to other party’s customers X Endorsement and introduction of Avenue
South Ltd. to other party’s sales agents and representatives X Training of, and
support provided to, the other party’s sales personnel   X Joint
attendance/sponsoring of trade shows, conventions, conferences, and other events
agreed by the parties   Other:  

--------------------------------------------------------------------------------